996 F.2d 1212
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bernard Ray RICHARDSON, Plaintiff-Appellant,v.Marilyn L. HILL;  Richard A. Young;  David Robinson;Commonwealth of Virginia, Defendants-Appellees.
No. 93-6480.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 29, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T. S. Ellis, III, District Judge.  (CA-92-1799-AM)
Bernard Ray Richardson, Appellant Pro Se.
E.D.Va.
DISMISSED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Bernard Ray Richardson appeals from the district court's order continuing his 42 U.S.C. § 1983 (1988) action pending exhaustion of state administrative remedies.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C.s 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED